Citation Nr: 0926653	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-26 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fractured jaw, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of a 
special processing unit of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
the benefit sought on appeal.  The case is now under the 
jurisdiction of the RO in Newark, New Jersey, and is on 
appeal from that office to the Board.  

In November 2008 the Board remanded the case to the RO for 
further development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The examination was needed to determine if the schedular 
criteria would be met for a higher disability rating for 
residuals of a fractured jaw.

2.  The veteran was informed that an examination was 
scheduled in April 2009.

3.  The Veteran failed to report for a VA examination 
scheduled to be conducted in April 2009.  


CONCLUSION OF LAW

The Veteran's claim for a disability rating in excess of 20 
percent for residuals of a fractured jaw must be denied as a 
matter of law. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.655(a), (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has considered VA's duty to inform the Veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2008).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002).

In this case, as discussed below, VA attempted to provide 
assistance to the Veteran - including scheduling an 
examination to assess the severity of his residuals of a 
fractured jaw.  The RO scheduled that VA examination to be 
conducted in March 2009.  However, the Veteran failed to 
appear at that time, but there is a notation that he would 
make contact.  

The RO then scheduled a VA examination to be conducted in 
April 2009.  The RO notified the Veteran of the examination 
date and time, however, the Veteran failed to report for that 
examination without showing good cause; and has not since 
contacted VA to reschedule.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the Veteran's responsibility to 
cooperate with VA, including when there is a need to have him 
examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concludes that in light of the Veteran's failure to fully 
cooperate with the process, that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate his 
claim and that any further attempts to assist him in 
developing his claim would result in needless delay, and is 
thus unwarranted.

VA adjudicators have determined that the record in this case 
was incomplete and, therefore, attempted to supplement the 
record by obtaining additional medical evidence by way of a 
scheduled examination.  This attempt to supplement the record 
was required by the mandate contained in the statute and 
regulation.  See, in particular, 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The consequences of the Veteran's refusal to 
report for his scheduled VA examination will be discussed 
below.

Because the rating claim is being denied as a matter of law, 
the VCAA is inapplicable.  See Manning v. Principi, 16 Vet. 
App. 534 (2002) [the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter].

Nevertheless, VA did comply with the provisions of the VCAA 
as to notice as well as duty to assist.  See letters dated in 
July 2006 and December 2008.  To the extent possible, VA also 
attempted to assist the Veteran in the development of his 
claim.  But VA's efforts were unsuccessful due to a lack of 
cooperation on the Veteran's part.

The Board further notes that the Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Veteran was informed of his right to a hearing.  Although he 
requested a hearing, which was then scheduled for September 
2008, he later withdrew his request in August 2008.   


II.  Pertinent Laws and Regulations

When a claimant fails to report for an examination scheduled 
in conjunction with a compensation claim, the claim shall be 
rated based on the evidence of record.  When the examination 
is scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  Examples 
of "good cause" include, but are not limited to, the illness 
or hospitalization of the claimant, death of an immediate 
family member, etc. See 38 C.F.R. § 3.655 (2008); see also 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).

III.  Factual Background

The current claim on appeal originally arose from a claim for 
an increased rating for the service-connected residuals of a 
fractured jaw.  In an October 2006 rating decision the RO 
denied that claim and the Veteran thereafter appealed to the 
Board.  In November 2008 the Board remanded the case to the 
RO to arrange for an examination after determining that a 
July 2006 VA examination on the matter was inadequate for 
rating purposes.  

On remand, in a February 2009 letter, VA's Appeals Management 
Center (AMC) contacted the Veteran and notified him that AMC 
had requested the VA medical facility nearest to the Veteran 
to schedule an examination for him in connection with his 
appeal.  AMC further notified the Veteran that the medical 
facility would notify him of the date, time, and place of the 
examination.  AMC also notified the Veteran that if he could 
not keep the appointment, to contact the medical facility as 
soon as he received the notice, and the facility would then 
do their best to reschedule if he requested that. 

AMC further notified the Veteran that the law states that if 
a claimant, without good cause, fails to report for an 
examination or reexamination, the claim shall be rated based 
on the evidence of record; and that without the examination, 
VA may have to deny the claim.  

In a letter dated in February 2009 the Veterans Health Care 
System Compensation & Pension Unit in East Orange, New 
Jersey, notified the Veteran of the date and time of a 
scheduled examination to be conducted in March 2009.

A March 2009 document in the claims file from the East Orange 
VA medical facility shows that the Veteran failed to report 
for the scheduled dental and oral examination.  The document 
contains additional comments indicating that the Veteran 
cancelled due to illness and would contact "NRO".  

In a later March 2009 letter, the AMC notified the Veteran 
that they were arranging for another scheduled examination.  
In bold print, the AMC noted that "this is your 2nd exam 
request, and it is very important that you report for it.  
Without it, we may have to deny your claim, or you might be 
paid less than you otherwise would."  
Contained in that letter was the same notice as that 
contained in the earlier AMC's letter to the Veteran in 
February 2009, regarding what to do if the Veteran could not 
keep the appointment, and what would happen if he did not 
report for the examination-that his claim may be denied if 
he failed to report for the examination. 

In a subsequent March 2009 letter to the Veteran, the East 
Orange facility notified the Veteran of the date and time of 
an examination scheduled to be conducted in April 2009.  

A document in the claims file from the East Orange facility 
dated on the date of the scheduled examination contains 
notation that the Veteran failed to report for the 
examination.  There is no notation on that document, or any 
other document in the claims file showing that the Veteran 
has contacted the VA medical facility to explain the failure 
to report for the examination, or to reschedule the 
examination.

IV.  Analysis

Based on the evidence cited, the Veteran failed to report for 
two VA examinations.  At least with respect the latter 
scheduled examination, his failure to report was without good 
cause.  These two examinations were scheduled to evaluate the 
severity of his service-connected residuals of a fractured 
jaw, which is the issue before the Board.  It is clear from 
the record before the Board that the Veteran was advised of 
what was required of him to adjudicate the claim, but he 
nevertheless failed to comply.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

A veteran failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  The record contains no 
justifiable indication of the reasons for the Veteran's 
failure to appear for his April 2009 VA examination.  
Consequently, as no such good cause has been shown, his claim 
for an increased rating must be denied as a matter of express 
VA regulation. See 3.655(b).  This is nondiscretionary, as 
evidenced by use of the word "shall" in this regulation.  
When the disposition of the claim is based on the law, and 
not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

By his failure to report for the scheduled examinations, the 
Veteran has essentially removed himself from the appeal 
process.  Unfortunately, the Board is left with no 
alternative but to deny the claim. 

If the Veteran wishes to reapply for an increased rating, and 
he chooses to report for an examination of his residuals of a 
fractured jaw, then the evidence obtained from that future 
examination may provide information allowing for the new 
claim to be resolved to his favor.  

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased disability rating for residuals 
of a fractured jaw is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


